Title: To Thomas Jefferson from George Muter, with Reply, 1 March 1781
From: Muter, George,Jefferson, Thomas
To: Muter, George,Jefferson, Thomas


[Richmond] 1 Mch. 1781. Requests information concerning the proper officer to discharge the eight-months’ men whose term of service is expired and the manner in which they are to be paid. Has written Mr. Blakey to report to the Council on the business for which he was employed; fears “he has done but little, and cannot be depended on.” Encloses a letter from Smith respecting the quarter master at Winchester; had notified Smith, in pursuance of directions from the executive, that the quarter masters to the westward were to be discontinued under “a different plan in concert with Genl. Clarke.” Has certain information of  Col. Porterfield’s death which makes the appointment of a quartermaster general for the state necessary. Reply follows:
“In Council Mar. 1. 1781. The eight months men being regular souldiers are to be discharged and paid as other regulars. The Western quarter masters having been discontinued as said, it seems proper that the subsequent furnitures to militia should be settled with the Auditors. Th: Jefferson.”
